t c memo united_states tax_court lester l and susan p samford petitioners v commissioner of internal revenue respondent docket no filed date thomas eb redding for petitioners robert e marum for respondent memorandum findings_of_fact and opinion powell special_trial_judge this case is before the court on petitioners’ motion to dismiss for lack of jurisdiction petitioners are part of a group of investors in a partnership summer lovers associates sla six other partners who have petitions pending in this court have also filed motions to dismiss in those six cases the petitioners have agreed that this case will serve as the test case as to the motions to dismiss this case was submitted fully stipulated under rule - neither party has requested a further evidentiary hearing petitioners claimed a pass-through loss and an investment_credit from sla on their federal_income_tax return respondent disallowed the loss and credit and determined a deficiency in petitioners' federal_income_tax and additions to tax under sec_6653 and sec_6659' in the respective amounts of dollar_figure dollar_figure and dollar_figure respondent also determined that petitioners are liable for an addition_to_tax under sec_6653 in the amount of percent of the interest due on the deficiency and that the increased interest provisions of sec_6621 applied assuming that the adjustments pertaining to sla are properly before this court in this proceeding petitioners and respondent have reached an agreement as to the deficiency and additions to tax the issue remaining is whether respondent’s adjustments to the loss and credit from sla and the additions to tax resulting therefrom are properly before the court in this proceeding if sla was formed prior to date it is not subject_to the partnership procedural provisions enacted as sec_6221 through by sec_402 of the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_648 and respondent’s adjustments are properly before the court in this proceeding on unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue - - the other hand if sla was formed on or after date respondent’s adjustments are not properly before the court in this proceeding findings_of_fact the facts may be summarized as follows a the basic partnership documents a certificate of limited_partnership was filed with the state of new york on date under the name greenberg brothers partnership the partnership was formed to engage in the general business of owning and dealing in all respects with motion picture films to be acquired by the partnership richard m greenberg and a frederick greenberg were listed as the general partners a frederick greenberg was also listed as a limited_partner the general partners had the right to admit additional limited partners sla issued a private_placement memorandum the memorandum on date for units of sla the memorandum states that the partnership was formed on date and that the original partnership_agreement would be amended the memorandum further states that sla intended to purchase the worldwide rights to the motion picture summer lovers from filmways inc filmways the purchase_price of the film was dollar_figure greenberg brothers partnership later became known as sla q4e- consisting of a dollar_figure promissory note and dollar_figure in cash the closing of the offering was conditioned on sla purchasing the film and entering into a distribution agreement under the amended partnership_agreement hereinafter the partnership_agreement the term of the partnership shall commence upon the recording of the certificate of limited_partnership the partnership_agreement stated that sla would not purchase the film unless subscriptions of dollar_figure had been accepted if the capital contributions of the limited partners were less than the total subscription amount the general_partner could accept contributions from other persons and such persons shall be admitted as limited partners the subscription agreement provided that the offering would terminate on the earliest of the date the general partners in their sole discretion determined or the outside date date the general partners had the authority to extend the outside date to date under that agreement the limited partners however could waive any of the conditions in that agreement or in the memorandum on date sla filed a certificate of amendment of certificate of limited_partnership with the state of new york the certificate listed the limited partners of sla and the amount of their contributions the certificate indicated that all units had been purchased and listed contributions totaling - - dollar_figure on date sla filed another certificate of amendment of certificate of limited_partnership with the state of new york the second amended certificate listed the limited partners and contributions totaling dollar_figure b the film summer lovers sla and filmways executed a purchase agreement and a distribution agreement for the film summer lovers on date in addition an assignment of copyright and a mortgage of copyright between sla and filmways were executed on date an advertising services agreement between sla and filmways was also executed on date and provided for payment by sla of dollar_figure to a separate_account for payment of third- party invoices for advertising expenses filmways sent richard m greenberg a letter dated date containing the signature card and letter of authorization both dated date for the summer lovers associates advertising bank account on date employees of orion pictures corporation successor_in_interest to filmways sent an interoffice memo listing invoices and checks totaling dollar_figure in connection with the summer lovers associates advertising account the invoices totaled dollar_figure and included invoices for advertising services performed during july and date sla deducted advertising expenses in the amount of dollar_figure for - - the bill of sale for the movie summer lovers was executed by filmways on date sla executed a dollar_figure non- negotiable recourse promissory note to filmways and filmways issued a receipt for dollar_figure on the same date c partnership tax_return on its form_1065 u s partnership return of income sla reported that its business commenced on date on form_4562 depreciation and amortization sla reported 5-year_property the film being placed_in_service on date the property was reported to have a basis of dollar_figure million and sla took a full year’s depreciation deduction in the amount of dollar_figure an opinion letter was issued by the law firm of goldschmidt fredericks oshatz as to tax consequences of the formation and operation of sla the opinion letter stated in part the general partners have advised that the partnership will claim a full year’s depreciation for t he partnership will have been in existence for all of so that it will have a month taxable_year a report on the projected tax basis and cash-flow was prepared by the accounting firm of touche ross co on date in reviewing the depreciation of the film the report stated in part that the general partners believe that the partnership has actively been engaged in business from date through the present - sla filed a petition for the taxable_year with this court in docket no on date in the petition sla stated that the film was placed_in_service by the partnership during date at which time it was released in more than motion picture theaters there is no evidence in this record that contradicts that statement d petitioners’ interest in sla petitioner lester l samford issued a check to sla for dollar_figure on date petitioners held a percent interest in sla the following documents relating to sla were signed by petitioners purchaser questionnaire subscription agreement with an attached annex i dealing with powers of attorneys---in-fact a negotiable promissory note a security_agreement an assumption_agreement and an alternate negotiable promissory note the power_of_attorney provided that the general partners had the power and authority to act for petitioners in the filing of documents required to be filed all of the above documents were dated and notarized date even though these documents were notarized petitioners claim and respondent does not dispute that these documents were actually executed after date eb transactions after date in the state of washington william bratton and stephen roberts bratton and roberts certified public accountants - began selling partnership units of sla in date all of the investors bratton and roberts sold units to made their investments during or after date the original subscription documents were sent to sla for the units they sold after those documents were sent to sla the general partners returned them and required that the documents be reexecuted with a date date washington limited partners bonnie b nelson herman m nirschl and dennis w neifert each wrote checks to sla for dollar_figure for their partnership interests in date sla did not apply to register the sale of partnership units in the state of texas until date sla received a promissory note dated date payable by a bob l jordan in the amount of dollar_figure showing interest accruing from date opinion partnership audit and litigation matters are governed by sec_6221 through enacted by sec_402 of the tax equity fiscal responsibility act of tehfra publaw_97_ 96_stat_324 commonly referred to as the tefra partnership provisions under the tefra provisions a partnership_item as defined by sec_6231 must be litigated at the partnership level in a partnership proceeding sec_6221 sec_6226 87_tc_783 - we do not have jurisdiction over a partnership proceeding until a valid notice of final_partnership_administrative_adjustment fpaa has been issued and the tax matters or notice_partner has timely petitioned this court for a readjustment of the partnership items see rule c see also consolidated cable ltd v commissioner tcmemo_1990_657 affd without published opinion 995_f2d_222 5th cir an affected_item as defined by sec_6231 which includes additions to tax based on partnership items cannot be determined before the final resolution of the partnership_item gaf corp v commissioner t c slip op pincite maxwell v commissioner supra pincite prior to tefra items corresponding to those which tefra defines as partnership and affected items were all litigated ina deficiency proceeding under sec_6212 see maxwell v commissioner supra pincite in this case respondent did not issue a fpaa for the year at issue in this case rather respondent issued a notice_of_deficiency under sec_6212 the parties agree that the items set forth in the notice_of_deficiency would be either partnership or affected items if the tefra partnership provisions apply under sec_407 of tefra 96_stat_670 sec_402 shall apply to partnership taxable years beginning after the date of the enactment of this act tehfra was enacted on - date and the partnership provisions of tefra apply to any partnership taxable_year beginning after date see 4_f3d_709 9th cir affg tcmemo_1991_212 therefore we must determine whether sla was a partnership for federal_income_tax purposes prior to date federal_law determines when a partnership is formed for tax purposes see 88_tc_1405 a partnership’s taxable_year begins upon the date it is formed see 87_tc_1279 a partnership is formed when the parties to a venture join together capital or services with the intent of conducting presently an enterprise or business id whether sla was formed prior to date is a factual question see wolf v commissioner supra for our purposes here we need not decide the exact date that sla was formed the question is whether sla was formed prior to date and we have no doubt that it was formed prior to that date the antecedent of sla was formed in that partnership metamorphized into sla with the amended partnership_agreement that agreement provided that the partnership would commence with the filing of the certificate of limited_partnership which first was filed on date on date sla purchased the film summer lovers and caused the film to be advertised during july and date petitioners’ contention that the partnership was not formed until after date is based on the fact that some of the limited partners including petitioners did not become partners prior to date petitioners however confuse two different concepts the formation of the partnership and the time that a limited_partner acquired an interest in the partnership we are concerned here with the question when the partnership was formed a partnership is deemed to have been formed on the date which the first parties acquire their capital interest in the partnership see sparks v commissioner supra pincite that event unguestionably occurred here prior to date petitioners rejoin that under the subscription agreement if the limited_partnership units were not subscribed to by date all subscriptions would be canceled but that provision could be waived by the limited partners moreover the partnership_agreement provided that the term of the partnership commenced with the filing of the amended certificate of limited_partnership and that was filed on date while petitioners characterize some of the limited partners who are listed in the amended certificates of limited_partnership filed prior to date as conditionally subscribed partners there is no evidence that the general partners falsified the amended certificate and the subsequent certificate filed on date furthermore the partnership_agreement provided that the general partners could admit other limited partners at the time the amended certificate was filed on date sla had title to the film the film had been released and sla was actively advertising the film at least by that time sla had been formed petitioners belittle the advertising activities because the checks drawn on the advertising account were not drawn until after date but under the advertising agreement sla transferred dollar_figure to the advertising account at the closing of the purchase of the film furthermore most of the invoices paid were for services performed in july and date we find petitioners’ argument at best unconvincing finally it should be noted that petitioners are attempting to disavow the partnership documents and sworn statements of the general partners on the certificates of limited_partnership and the tax_return of sla petitioners seem to argue that they should not be bound by these representations of sla we disagree under general_partnership principles one partner is bound by the acts of another see friend v h a 416_f2d_526 9th cir truman v commissioner 3_bta_386 this is particularly true here where the partnership_agreement provided that management and control shall rest exclusively with the general partners furthermore petitioners executed a power_of_attorney that provided that the attorney-in-fact shall have the authority to act in their name s and on their behalf in the filing of a ny other instrument which may be required to be filed by the partnership or by any governmental agency morever with respect to the date of the formation of the partnership petitioners’ hands are not exactly clean they admit that they backdated documents indicating that their interest in the partnership commenced in date and they claimed tax deductions and credits predicated on that representation at least in part in these circumstances in order to disregard the records of the partnership we would require a much stronger showing than the innuendo based on innuendo that petitioners argue here see 99_tc_561 an appropriate order denying petitioners’ motion to dismiss for lack of jurisdiction will be issued
